Case 19-80637   Doc 5   Filed 04/24/19   Entered 04/24/19 08:57:30   Desc Main
                           Document      Page 1 of 5
Case 19-80637   Doc 5   Filed 04/24/19   Entered 04/24/19 08:57:30   Desc Main
                           Document      Page 2 of 5
Case 19-80637   Doc 5   Filed 04/24/19   Entered 04/24/19 08:57:30   Desc Main
                           Document      Page 3 of 5
Case 19-80637   Doc 5   Filed 04/24/19   Entered 04/24/19 08:57:30   Desc Main
                           Document      Page 4 of 5
Case 19-80637   Doc 5   Filed 04/24/19   Entered 04/24/19 08:57:30   Desc Main
                           Document      Page 5 of 5
